In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1145V
                                       Filed: April 27, 2015
                                       Not for Publication

*************************
CANDACE JOHNSON                                    *
                                                   *
                                                   *
                         Petitioner,               *        Ruling on Entitlement; Concession;
                                                   *        Tetanus Diphtheria Acellular Pertussis
v.                                                 *        (“Tdap”); Shoulder Injury Related to
                                                   *        Vaccine Administration (“SIRVA”);
                                                   *        Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Paul R. Brazil, Philadelphia, PA, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

         On November 24, 2014, Candace Johnson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq, 2 [the “Vaccine Act” or “Program”]. The petition alleges that as a result of a Tetanus
diphtheria and acellular pertussis (“Tdap”) vaccination on February 25, 2014, petitioner
suffered a “shoulder injury related to vaccine administration.” Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 27, 2015, respondent filed her Rule 4(c) Report [“Respondent’s Report”],
in which she concedes that petitioner is entitled to compensation in this case.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent’s Report at 3. Specifically, respondent submits that “Ms. Johnson suffered
a Shoulder Injury Related to Vaccine Administration, a non-Table injury, and that
preponderance of the medical evidence indicates that the injury was causally related to
the vaccination. Therefore, compensation is appropriate.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                 s/Denise K. Vowell
                                 Denise K. Vowell
                                 Chief Special Master